T
                            OF-XAS
                       AUSTIN.     TRXAS       78711




The Honorable Robert      S. Calvert                   Opinion No.   H-   293
Comptroller   of Public   Accounts
State of Texas                                         Re:   Various questions con-
Austin,  Texas                                               cerning collection of
                                                             Motor Vehicle Sales
                                                             and Use.Tax upon sale
Dear Mr.    Calvert:                                         of house trailer

       Your opinion request pre.ents      several questions concerning the col-
lection of the Motor Vehicle Sales and Use Tax imposed by Article 6.01,
Taxation-General,    V. T. C. S., upon every retail sale of a motor vehicle
occurring in Texas.     In 1971,the definition of “motor vehicle, ” contained
in Article 6.03(c),  was amended so as to include “house trailers as such
term is defined by the Certificate    of Title Act. ” Acts 1971, 62nd Leg.,
p. 1197, ch. 292, Art. I2 5 $3,4.    In the Certificate  of Title Act, Article
6687-1, § 2a, V. T. C.S:,   the term “house trailer” is defined as follows:

             “Sec. 2a. The term ‘House Trailer’ means a vehicle
             without automotive power designed for human habitation
             and for carrying persons and property upon its own
             structure and for being drawn by a motor vehicle. ”

       It is the sale at house trailers,     now subject to the motor vehicle sales
tax by virtue of the 1971 amendment,        with which you are concerned.         You ad-
vise that house trailers      are frequently sold by dealers without ever: being
reeistered    in the purchaser’s     name.   The purchaser    often resells    the trailer
some years later to a third party who also fails to register         it.   So long as a
house trailer is kept stationary in a lot and never moved on the public high-
ways, the motor vehicle sales tax due by virtue         of these transactions      often
escapes collection.      It is only when the owner of the trailer,       desiring to use
it on the .public highways,      seeks to register it or obtain a one-trip permit for
it that then tax collector learns that the taxes due on these sales have~~never been
paid.   With reference     to this situation you ask the following questions:




                                       p.   1365
                                                                                -       .




The Honorable     Robert   S.   Calvert,   page 2   (H-293)




                    l. What authority does a county tax collector
             have to require the parties to a sale of a house
             trailer to file the joint affidavit required by Art.
             6.05 and pay the sales tax imposed by Art. 6.01?

                     2.  Can the motor vehicle sales tax be col-
             lected from an original retail purchaser   of a house
             trailer who has been assigned a manufacturer’s
             certificate  of origin but who never seeks to register
             the trailer with the tax collector?

                    3. May special or one-trip permits be issued
             for a house trailer which has not been properly regis-
             tered?

       Article 6.05,  Taxation-General,     V. T. C. S., requires that parties to
the sale of a motor vehicle make and file with the tax collector a joint affi-
davit setting forth the total consideration    paid.  Article  6.04, Taxation-
General, V. T. C. S., defines the role to be played by the county tax collector
in collecting  the motor yehicle sales tax as follows:

                    “The taxes on total consideration     paid or to be
             paid levied in this Chapter shall be collected by the
             Assessor   and Collector   of Taxes of the county in which
             any such motor vehicle is first registered       or first trans-
             ferred after such a sale: the Tax Collector       shall refuse
             to accept for registration    or for transfer any motor
             vehicle until the tax thereon is paid or he is furnished
             with~a resale certificate   in accordance    with Art.6.01(6)
             of this Chapter.”

        Thus, the county tax collector  becomes involved in the collection of
the motor vehicle sales tax only when the purchaser        of a vehicle presents
it for registration.  He is directed not to register    a vehicle until the sales
tax has been paid.   But Article 6.04 gives the tax, collector     no authority to
take any action when the purchaser     of a vehicle fails to present it for regis-
tration.   The only sanction available is to refuse registration      until the sales
The Honorable    Robert   S.   Calvert.    page 3   (H-293)

                                           :,


taxes have been paid.     If parties to the sale of a house traile’r fail to present
it for registration, in our opinion the tax collector has no authority to require
them to file a joint affidavit or to collect the motor vehicle sales tax due on
the transaction.

       In your second question you ask whether the motor vehicle sales tax
can be collected from the purchaser       of a house trailer who never attempts
to register    the vehicle with the appropriate    county tax collector.    Article
6.02,   Taxation-General,     V. T. C.S.,  provides that the Comptroller       of Public
Accounts     shall have general supervision     over the collection  of the taxes im-
posed by Article 6.01.      Upon learning that a motor vehicle sales tax is owed
but has not been paid, the Comptroller        is authorized to take appropriate      ac-
tion to collect it. His powers are broad and are set out in Articles          1.031,
1.032,   1.04, and 1.045,   Taxation-General,      V. T.CS.

       Your third question asks whether special or one-trip permits authorized
by Articles    6701d-11 and 6701a. V. T. C. S., may be issued for a house trailer
which has not been registered.        It is unlawful for anyone to transport a load
or operate a vehicle of a size or weight exceeding certain specified limitations
unless a’special     permit has first been obtained.,    Special permits for county
roads are issued by the commissioners          courts through the county judges [Art.
6701d-ll,   5 2(b)], and special permits for state highways are issued by the State
Highway Department        (Art. 67Ola. b 1).

       But the acquisition   of a special permit in order to move a house trailer
on the public roads does not constitute registration     of it. Asticle   6675a-2(a),
V.T.C.S.,    provides   for the  registration  of motor vehicles  and  trailers  includ-
ing house trailers   (see definition of “trailer”  set out in Art. 6675a-1,V.T.C.S.)
as follows:

                    “(a) Every     owner of a motor    vehicle,   trailer   or
             semitrailer   used or to be used upon the public highways
             of this State shallapplyeacb     year to the State Highway
             Department through the County Tax Collector        of the county
             in which he resides for the registration     of each such vehi-
             cle owned or controlled    by, him for the ensuing or current
             calendar year or unexpired portion thereof.       . . .v”




                                          pe 1367
The Honorable    Robert   S.   Calvert,   page 4    (H-293)




        This registration    provision is independent of the special permit
requirement.     All  motor    vehicles and trailers    of whatever sine must be
registered   before they can be used on the public highways.          A house
trailer which has not been properly registered          pursuant to Article
6675a-2(a)   cannot lawfully be moved on the public highways and therefore
is ineligible for a special permit.       Neither the State Highway Department,
which is charged with administering         the registration  provisions,   nor the
commissioners      courts should issue a special permit for an unregistered
or Inproperly     registered    house trailer.   See, Art. 6701d-11, 6 3(c),V.T.C.S.

       There is, however,   an exception to the registration     requirements
of Article  6675a-2(a). It is possible to move an unregistered       vehicle on
the state’s roads by obtaining a one-trip permit,      provision for which is
made by Article 6675a-66,     5 3, V. T. C. S., as follows:

                    “Sec. 3.   To provide for the movement of any
             vehicle subject to license by the State of Texas which
             is not authorized   to travel on the public roads of the
             State for lack of registration    or for lack or reciprocity
             with the state or county in which it is registered,      the
             Department’is    authorized to temporarily    register   such
             vehicle upon application     of the owner thereof.    Such
             regiatration  shall be for one (1) trip only between the
             point* of origin and destination and such intermediate
             points as may be set forth in the application and regis-
             tration receipt; and. . . such registration     shall be for
             the transit of the vehicle only, and the vehicle shallnot
             at the time of the transit be used for the transportation
             of any passenger   or property whatsoever,   for compen-
             sation or otherwise.    In no case shall such temporary
             registration  be valid for a period longer than fifteen
             (15) days from the effective date of the registration.  ”

       Issuance of a one-trip permit,  then, does constitute temporary    regis-
tration for the vehicle in question and permits it to be moved on the public
highways even though it is not registered   pursuant to Article 6675a-2.    A
special permit could also be obtained for an unregistered     vehicle for which
a one-trip permit had been obtained.




                                          p0 1368
-.   -




         The Honorable    Robert   S.   Calvert,    page 5     (H-293)




                 One-trip permits enable an owner of a house trailer which is never
         used on the public roads and which consequently          does not have to be regis-
         tered each year to move the trailer from one location to another without
         registering    it.   But the one-trip permit was never intended to enable the
         owner of a house trailer to avoid payment of the motor vehicle sales tax
         by failing to present the trailer for registration      in his name.    Under Article
         6675a-be,     $3, the State Highway Department is authorized         to refuse the
         temporary     registration    a one-trip permit provides if the owner of the vehi-
         cle in question has been involved in operations which constitute an abuse of
         the privilege     of temporary    registration. Thus, it is our opinion that the
         Highway Department         should advise the tax collectors   who issue such per-
         mits not to do so in the case of a house trailer which has never been regis-
         tered in the owner’s name and consequently        has been purchased without
         payment of the sales tax imposed by Article        6.01.
                                                        SUMMARY

                              Under Article  6.04, Taxation-General,     V. T. C. S.,
                      the only sanction available to the county tax collector       for
                      a failure to pay the motor vehicle sales tax is to refuse
                      registration.    The Comptroller      of Public Accounts is
                      authorized under Article      6.02 to establish and implement
                      procedures    for the collection   of delinquent motor vehicle
                      sales taxes when there has been no attempt at registration.
                      A special permit should not be issued for a house trailer
                      when the owner of it has not registered  it pursuant to
                      Article 6675a-2  nor obtained a one-trip permit for it. A
                      one-trip permit does constitute temporary    registration
                      but should not be issued to an owner of a house trailer
                      who has not paid the sales tax imposed by Article     6.01.




         AP                                                                      of Texas




         DAVID M. KENDALL.         Chairman
         Opinion Committee



                                                   p.   1369